DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In regard to claims 27-28, the method steps are written in narrative functional format.  It is suggested the method claims be rewritten in positive process language as a series of steps in order to conform to standard US practice.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “severely” in claim 24 is a relative term which renders the claim indefinite. The term “severely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2007/00066834 to HARMER (hereinafter HARMER).


In regard to claims 15-16, HARMER discloses in paragraph [0055] a formula of pyrrolidone which falls within the definition of formula (I) of present claims 15-16, more precisely according to the second case of formula (I) where U-V-W is N-CO-CHR5, R5 being a C1-alkyl in HARMER as contemplated by present claims 15-16. In HARMER, the integer n, corresponding to the integer x of present claims 15-16, ranges from 2 to 12, i.e. it overlaps the range of 1 to 10 of present claim 15 [0057]. Additionally, in HARMER the nitrogen atom outside the ring is said to be connected to groups R2 and R3 which can be H, C1-C6-alkyl straight chains or branched monovalent alkyl [0058], [0059]. By selecting one of R2 or R3 to be a hydrogen-group and the other to be a C2-alkyl, the amine-compound of HARMER falls within the definition of formula (I) of present claims 15-16. Additionally, the amine compound is said to be synthesized in a non-reacting solvent medium which can be inter alia water, i.e., aqueous [0063]. At the end of the process one obtains an aqueous solution of an amine compound as taught by formula (I). 



In regard to claim 24, HARMER teaches absorbent according to claim 15, wherein the absorbent additionally comprises a tertiary amine and/or severely sterically hindered amine other than the compounds of the general formula (I) and (II) (there is excess diamine of formula R2R3N-Z-NH2 in the solution) [0063].

In regard to claim 25, HARMER teaches absorbent according to claim 15, wherein the absorbent comprises a non-aqueous organic solvent (alcohols, ethers, and pyrrolidones) [0063].

In regard to claim 26, HARMER teaches the absorbent according to claim 25, and further teaches the non-aqueous organic solvent is ketone (acetone) [0081].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARMER, as discussed above in regard to claim 15.
In regard to claims 18-21, HARMER teaches the absorbent according to claim 15, but does not teach wherein the amine is selected from one of the amines in present claims 18-21.  However, HARMER does teach the amine may be 5-methyl-N-alkyl-2-pyrrolidinone, wherein the alkyl may be branched monovalent C3 to C6 alkyl [0058].  branched monovalent C3 to C6 alkyl comprise a finite number of arrangements and Isopropyl (a branched C3 monovalent alkyl) and tert-butyl (a branched C4 monovalent alkyl) fall within the finite number of branched monovalent C3 to C6 alkyls.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to choose as the branched monovalent C3 to C6 alkyl isopropoyl or tert-butyl since it involves no more than ordinary skill in the art to choose from a number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, while HARMER teaches a methyl group attached to the number 5 positon of the pyrrolidone, HARMER also teaches it is well known that H and CH3 are functionally equivalent on a pyrrolidone [0058]-[0059], therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the formula taught by HARMER to substitute the methyl group at the number 5 position on the pyrrolidone for a hydrogen since they are functionally equivalent on a pyrrolidone.  Therefore 1-[2-(tert-butylamino)ethyl]pyrrolidin-2-one and 1-[2-(isopropylamino)ethyl]pyrrolidin-2-one would have been obvious to one having ordinary 

Regarding claim 22, in absence of showing criticality of the record, the optimized amount by weight ranges for the amine of general formula (I) and (II) in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARMER, as discussed above in regard to claim 15, in view of US Publication No. 2008/0107581 to Sparling et al. (hereinafter Sparling).
	In regard to claim 27, HARMER does not disclose the method of present claim 27, but does teach an aqueous pyrrolidone of general formula (I) in present claim 15 (as discussed above).
SPARLING teaches it is known to use pyrrolidone in a process for the selective removal of hydrogen sulfide over carbon dioxide from a fluid stream comprising carbon dioxide and hydrogen sulfide [0042], (claim 45 of SPARLING), in which the fluid stream is contacted with an absorbent comprising pyrrolidone, wherein a laden absorbent and a treated fluid stream are obtained [0040]-[0044].

In regard to claim 28, the combination of HARMER in view of SPARLING teaches the process according to claim 27, wherein the laden absorbent is regenerated by means of at least one of the measures of heating (in reboiler 180), decompressing (in flash tanks .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach the amine is an amine of formula (II). HARMER as discussed above in regard to claim 15 is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claim 17.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/Examiner, Art Unit 1776